Citation Nr: 9902720	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than May 27, 1997 
for the assignment of a total disability rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1974. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in June 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which assigned an effective date of May 27, 1997. 


FINDINGS OF FACT

1.  On May 27, 1997, the veteran filed a claim for a total 
disability rating for pension purposes.  

2.  Entitlement to a total disability rating for pension 
purposes arose in [ ], but the veteran is not shown to have 
been so incapacitated as to have been unable to file a claim 
for disability pension within 30 days of becoming permanently 
and totally disabled.


CONCLUSION OF LAW

An effective date earlier than May 27, 1997 for the 
assignment of a total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. §§ 1502, 1521, 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date of 
an award for pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application for pension.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The applicable regulation provides that 
for pension claims, if, within one year from the date on 
which the veteran became permanently and totally disabled, he 
files a claim for a retroactive award and establishes that a  
physical or mental disability was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of recept of claim or the date on which the veteran became 
permantly and totally disabled, whichever is to the advantage 
of the veteran.  38 C.F.R. § 3.400(b)(ii)(B). 

In his notice of disagreement received in July 1997, the 
veteran contends that, due to his physical and mental 
condition, he was not able to file his claim, and requested 
an earlier effective date to August 1996, the last date that 
he worked.  

On May 27, 1997, the veteran filed a claim for entitlement to 
a total disability rating for pension purposes. 

The Court has held that [i]t is the responsibility of the 
BVA...to assess the credibility and weight to be given the 
evidence.  Hayes v. Brown, 5 Vet.App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992).  In 
assessing the weight to assign to the veterans assertion 
that that a physical or mental condition prevented him from 
filing a claim for disability pension for the first 30 days 
immediately following the date on which he became permanently 
and totally disabled, the Board has considered the absence of 
corroborative clinical evidence, and finds the absence of 
clinical evidence highly probative. 

By rating decision of June 1997, the RO granted entitlement 
to pension, effective to May 1997.  The veterans [AIDS] was 
rated as [ ] percent disabling.  

Based on this evidence, the Board finds that the evidence 
would support a finding that entitlement to pension arose in 
[date] [date became permanently and totally disabled  not 
work since August 1996, but when p&t?] 

The medical evidence of record does not support the veterans 
contention that a physical or mental condition prevented him 
from filing a claim for disability pension for the first 30 
days immediately following the date on which he became 
permanently and totally disabled. [discuss medical evidence] 
[The evidence in this veterans case does not permit an 
earlier effective date under the provision of 38 C.F.R. 
§ 3.400(b)(1).  That regulation provides that if, within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which the veteran 
became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of 
claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran.  In this veterans case, the Board finds that the 
veteran has presented no credible clinical or corroborative 
evidence that [events in August 1996] were so incapacitating 
to him that he was unable to file a claim for a disability 
pension for at least the first 30 days immediately following 
such [dis] [or dis not arise until later?]

[in analysis add cases in handout  Mindenhall; Wilson] 

While the veteran can report symptoms, and state that he was 
treated on given dates, his testimony alone is not sufficient 
to establish a medical diagnosis or to establish the degree 
of disability attributable to such medical condition. The 
United States Court of Veterans Appeals (Court) has held that 
lay persons are not competent to render testimony concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

[The one year provision for retroactive benefits provided 
under 38 C.F.R. § 3.400(b)(1) has not been met.  Therefore, 
the Board finds that this exception is not invoked, and the 
date of receipt of claim, not the date on which the veteran 
became permanently and totally disabled, is the effective 
date for pension purposes.  38 C.F.R. § 3.400.  For these 
reasons, the Board finds that an effective date earlier than 
May 27, 1997 for the assignment of a total disability rating 
for pension purposes is not warranted.  38 U.S.C.A. §§ 1502, 
1521, 5107, 5110; 38 C.F.R. § 3.400.]


ORDER

An effective date earlier than May 27, 1997 for the 
assignment of a total disability rating for pension purposes 
is denied.  



		
	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
